Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1,12, 17 have been amended. 


Response to Amendment
This Office Action has been issued in response to amendment filed on 08/10/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 12, 17.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitation " the dimensions of the input vector " (Line(s) 9 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the dimensions of the input vector " as " the number of dimensions of the input vector ". Appropriate correction/clarification is required.
Claim(s) 18-20 directly depend from claims 17 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (U.S. Patent Number 10191857) in view of Frolikov (U.S. Publication Number 2019/0146912) in view of Haustein (U.S. Publication Number 2016/0364156) and further view of Saeki (U.S. Publication Number 2019/0361811).

Regarding claim 1, Shalev teaches “1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:” Shalev col 5 ln 45-61 discloses one or more processors and memory for program instructions “receiving, from a host device, IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests from client computer (i.e. host device) indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks that span multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (i.e. Vol ID + LBA) (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “determining an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request  “wherein the input vector has a number of dimensions that is equal to a total number of the logical blocks in the array of logical blocks,” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be a portion/subset of the logical address space or it can accommodate any number of captured addresses (i.e. AN) and where the examiner interprets "a total number of the logical blocks in the array” as a portion of logical blocks in the array of logical blocks. Examiner does not equate “a total number of logical blocks” to all the logical blocks in the array of logical blocks.
Shalev does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;”, “and wherein each dimension of the input vector respectively contains a determined weight relationship of the logical block referenced by the IO transaction; determining an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Frolikov teaches “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “and wherein each dimension of the input vector respectively contains a determined weight relationship of the logical block referenced by the IO transaction; determining an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Haustein teaches “and wherein each dimension of the input vector respectively contains a determined weight relationship of the logical block referenced by the IO transaction;” Haustein [0010], [0012], [0034], [0043], [0047], [0049], [0050], [0052], (see also [0044], [0064]- [0066], [0072], claims 4, 16 ) discloses generating a vector where elements of the vector correspond to weighed read/write operations of data blocks obtained from analytics module tracking sequence of read/write operations within a time period. 
Shalev, Frolikov and Haustein are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Haustein, that analyzing and tracking data accesses and charges  improves performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage (Haustein [0024], [0026], [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haustein’s analyzing and tracking data accesses and charges in the system of Shalev and Frolikov to improve performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage.
The combination of Shalev, Frolikov and Haustein does not explicitly teach  “determining an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Saeki teaches “determining an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0046], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace input vectors to the neural networks and where a prefetch address is selected based on a relationship between an I/O trace input vector and an output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “and updating a cache of the data facility based on the determined weight relationship.” Saeki [0033], [0038], [0046] discloses a prediction model selecting prefetch addresses and updating cache with data associated to a level of likelihood and accuracy that a prefetch address will be used in the future
Shalev, Frolikov, Haustein and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev, Frolikov and Haustein to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 7, the combination of Shalev, Frolikov, Haustein and Saeki teaches “7. The system of claim 1, wherein the determining the output vector comprises applying the input vector to a weight matrix” Shalev Figure 6 elements 605, 610, 615, col 12 ln 43-63 “ that comprises a number of vectors equivalent to the total number of blocks in the array, and wherein a vector of the vectors represents a block of the array and indicates respective weight relationships between the block and other blocks of the array.” Shalev Figure 4, Figure 6 elements 605, 610, 615 col 12 ln 43-63, col 13 ln 1-46, col 15 ln 25-35 discloses an 8x8 matrix representing a weight between the input vector (605) and the output vector (615) and where each column of the matrix is an 8 dimensional weight vector where the number of weight vectors is equivalent to the 8 logical blocks of the array.

Regarding claim 8, the combination of Shalev, Frolikov, Haustein and Saeki teaches “8. The system of claim 7, wherein the operations further comprise performing a training procedure that determines the respective weight relationships and generates the weight matrix representing a combination of the vectors.” Shalev col 8 ln 42-67, col 9 ln 24-55,  col 10 ln 1-24, col 12 ln 43-63,  col 13 ln 19-45  discloses captured logical addresses of I/O accesses that are logged, analyzed, converted to a frequency domain representation (via 8x8 DCT matrix)  and are respectively provided scores to determine an amount of randomness and cache replacement decision  

Regarding claim 9, the combination of Shalev, Frolikov, Haustein and Saeki teaches “9. The system of claim 8, wherein the training procedure comprises: determining a time window having a fixed duration;” Shalev col 8 ln 42-62, col 10 ln 5-24, col 16 ln 18-21 discloses the logical addresses of the  I/O accesses provided as inputs to the frequency analyzer treated as the time domain where each access may be considered to have been received a fixed amount of time subsequent to the previous access “and incrementing an appropriate one of the respective weight relationships in response to determining that the first block is referenced by a first IO transaction that occurs during the time window and one of the other blocks is referenced by a second IO transaction that occurs during the time window.” Shalev col 13 ln 23-46 discloses the  leftmost columns of matrix represent lower frequencies and the frequencies increasing as the columns move to the right of the matrix 
 
Regarding claim 10, the combination of Shalev, Frolikov, Haustein and Saeki teaches “10. The system of claim 9, wherein the fixed duration is one millisecond.” Shalev col 8 ln 42-62, col 10 ln 5-24, col 16 ln 18-21discloses the logical addresses of the  I/O accesses provided as inputs to the frequency analyzer treated as the time domain where each access may be considered to have been received a fixed amount of time subsequent to the previous access.  

Regarding claim 11, the combination of Shalev, Frolikov, Haustein and Saeki teaches “11. The system of claim 9, wherein the fixed duration is configurable according to at least one of: a target response time of the data facility, a target size range of the weight matrix, or a current IO transactions per second load of the data facility.” Shalev col 8 ln 42-62  discloses analyzer configured to perform analyses of access patterns by capturing, analyzing logical addresses of received I/O accesses and transforming the addresses to the frequency domain  

Regarding claim 12, Shalev teaches “12. A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a device comprising a processor to perform operations, comprising: receiving, from a host device, IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks of multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “selecting an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request  “wherein the input vector has a number of dimensions that is equal to a count of all the logical blocks in the array of logical blocks” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be any number of captured addresses (i.e. AN).
Shalev Does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” “and wherein a dimension of the input vector comprises a value representative of a determined weight relationship between the logical block and a target block of the array of logical blocks; determining an output vector that represents the target block of the array of logical blocks, wherein the target block is selected based on the value of the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship”
However, Frolikov teaches  “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “and wherein a dimension of the input vector comprises a value representative of a determined weight relationship between the logical block and a target block of the array of logical blocks; determining an output vector that represents the target block of the array of logical blocks, wherein the target block is selected based on the value of the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship”
However, Haustein teaches “and wherein a dimension of the input vector comprises a value representative of a determined weight relationship between the logical block and a target block of the array of logical blocks;” Haustein [0010], [0012], [0034], [0043], [0047], [0049], [0050], [0052], (see also [0044], [0064]- [0066], [0072], claims 4, 16 ) discloses generating a vector where elements of the vector correspond to weighed read/write operations of data blocks obtained from analytics module tracking sequence of read/write operations within a time period.   
Shalev, Frolikov and Haustein are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Haustein, that analyzing and tracking data accesses and charges  improves performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage (Haustein [0024], [0026], [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haustein’s analyzing and tracking data accesses and charges in the system of Shalev and Frolikov to improve performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage.
The combination of Shalev, Frolikov and Haustein does not explicitly teach  “determining an output vector that represents the target block of the array of logical blocks, wherein the target block is selected based on the value of the determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Saeki teaches “determining an output vector that represents the target block of the array of logical blocks, wherein the target block is selected based on the value of the determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace vector inputs to the neural networks and where a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “and updating a cache of the data facility based on the determined weight relationship” Saeki [0038] discloses the prediction model predicting prefetch addresses and updating cache with data of area to be prefetched
Shalev, Frolikov, Haustein and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by  reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev, Frolikov and Haustein to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 14, the combination of Shalev, Frolikov, Haustein and Saeki teaches “14. The non-transitory computer-readable medium of claim 12, wherein the updating the cache comprises updating the cache further as a function of a type of the cache, wherein the type designates one from a group of caches comprising: a read cache that stores first data read from the array, and a write cache that stores second data to be written to the array.” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future
The same motivation that was utilized for combining Shalev, Frolikov, Haustein and Saeki as set forth in claim 12 is equally applicable to claim 14.

Regarding claim 15, the combination of Shalev, Frolikov, Haustein and Saeki teaches “15. The non-transitory computer-readable medium of claim 14, wherein the defined threshold is a first defined threshold,” Saeki  Figure 2,  [0038], [0056]- [0061] discloses a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “ and wherein the updating the read cache comprises one of: prior to receipt of the subsequent IO transaction, prefetching target data stored to the target block of the array, and populating the read cache with the target data;”  Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future or removing, from the read cache, data of a non-target block of the array, wherein the non-target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold.  
The same motivation that was utilized for combining Shalev, Frolikov, Haustein and Saeki as set forth in claim 14 is equally applicable to claim 15.

Regarding claim 16, the combination of Shalev, Frolikov, Haustein and Saeki teaches “16. The non-transitory computer-readable medium of claim 14, wherein the defined threshold is a first defined threshold, and wherein the updating the write cache comprises performing a de-staging procedure prior to receipt of the subsequent IO transaction, the de-staging procedure comprising: storing non-target data to a non-target block of the array, wherein the non- target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold; removing the non-target data from the write cache; and maintaining the target data in the write cache.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).   

Regarding claim 17, Shalev teaches “17. A method, comprising: receiving, by a device comprising a processor, IO data, from a host device, the IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks that span multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “determining, by the device, an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request “wherein the input vector has a number of dimensions that is equal to a total number of the logical blocks in the array of logical blocks” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be a portion/subset of the logical address space or it can accommodate any number of captured addresses (i.e. AN) and where the examiner interprets "a total number of the logical blocks in the array” as a portion of logical blocks in the array of logical blocks. Examiner does not equate “a total number of logical blocks” to all the logical blocks in the array of logical blocks.
Shalev does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” “ and wherein the dimensions of the input vector comprise a value representative of a determined weight relationship of the logical block referenced by the IO transaction; determining, by the device, an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating, by the device, a cache of the data facility based on the determined weight relationship.
However, Frolikov teaches  “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “and wherein the dimensions of the input vector comprise a value representative of a determined weight relationship of the logical block referenced by the IO transaction; determining, by the device, an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating, by the device, a cache of the data facility based on the determined weight relationship.”
However, Haustein teaches “and wherein the dimensions of the input vector comprise a value representative of a determined weight relationship of the logical block referenced by the IO transaction;” Haustein [0010], [0012], [0034], [0043], [0047], [0049], [0050], [0052], (see also [0044], [0064]- [0066], [0072], claims 4, 16 ) discloses generating a vector where elements of the vector correspond to weighed read/write operations of data blocks obtained from analytics module tracking sequence of read/write operations within a time period.  
Shalev, Frolikov and Haustein are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Haustein, that analyzing and tracking data accesses and charges  improves performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage (Haustein [0024], [0026], [0027]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haustein’s analyzing and tracking data accesses and charges in the system of Shalev and Frolikov to improve performance by performing automated and self-adjusting decisions to efficiently save data to persistent storage.
The combination of Shalev, Frolikov and Haustein does not explicitly teach  “determining, by the device, an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold; and updating, by the device, a cache of the data facility based on the determined weight relationship.”
However, Saeki teaches “determining, by the device, an output vector that represents a target block of the array of logical blocks, wherein the target block is selected based on the determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace vector inputs to the neural networks and where a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value)  “and updating, by the device, a cache of the data facility based on the determined weight relationship.” Saeki [0038] discloses the prediction model predicting prefetch addresses and updating cache with data of area to be prefetched
Shalev, Frolikov, Haustein and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by  reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev, Frolikov and Haustein to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 18, the combination of Shalev, Frolikov, Haustein and Saeki teaches “18. The method of claim 17, further comprising determining, by the device, the defined threshold as a function of an amount of available space of the cache.” Saeki Figure 4 element s47, [0038], [0051], [0070]-[0073]  discloses generating a plurality of types of combination of predicted values (combined probabilities) where predicted value ranking levels (used to determine prefetch addresses) are determined based on a spare space level presence in the cache area  
The same motivation that was utilized for combining Shalev, Frolikov, Haustein and Saeki as set forth in claim 17 is equally applicable to claim 18.

Regarding claim 19, the combination of Shalev, Frolikov, Haustein and Saeki teaches “19. The method of claim 18, wherein the cache is a read cache,” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future “ and further comprising performing, by the device, a prefetch procedure that copies data of the target block to the read cache prior to the receipt of a subsequent IO transaction.” Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future  
The same motivation that was utilized for combining Shalev, Frolikov, Haustein and Saeki as set forth in claim 18 is equally applicable to claim 19.

Regarding claim 20, the combination of Shalev, Frolikov, Haustein and Saeki teaches “20. The method of claim 18, wherein the cache is a write cache,” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future “ and further comprising performing, by the device, a de-staging procedure that maintains, in the write cache, first data to be written to the target block and removes second data from the write cache that is written to a non-target block having an associated weight relationship that is below the defined threshold.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).    
The same motivation that was utilized for combining Shalev, Frolikov, Haustein and Saeki as set forth in claim 18 is equally applicable to claim 20.


Claim(s) 2-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (U.S. Patent  Number 10,191,857) in view of Frolikov (U.S. Publication Number 2019/0146912) in view of Haustein (U.S. Publication Number 2016/0364156) in view of Saeki (U.S. Publication Number 2019/0361811) and further view of  NPL “A Practical Machine Learning-based Caching System Utilizing the Inter-relationships of Requests” hereinafter referred to as SNN-Cache

Referring to claims 2 and 13, taking claim 2 as exemplary, the combination of  Shalev, Frolikov, Haustein and Saeki teaches all the limitations of claim 1  from which claim 2 depends.
The combination of  Shalev, Frolikov, Haustein and Saeki does not explicitly teach “wherein the determined weight relationship represents a determined probability that a subsequent IO transaction received by the frontend device will reference the target block.”
However, SNN-Cache teaches “wherein the determined weight relationship represents a determined probability that a subsequent IO transaction received by the frontend device will reference the target block.” SNN-Cache sections I.-1, III.-A, B, C and V. discloses a machine learning approach (SSN) which analyses inter-relationship among sequenced data and uses the inter-relationship in making caching decisions  
Shalev, Frolikov, Haustein, Saeki and SNN-Cache are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by SNN-Cache, that analyzing inter-relationship among sequenced data improves performance by increasing the probability of caching items close to the content requester and achieving an efficient cache utilization regardless of content popularity distribution (SNN-Cache section III-C, IV_B, V). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SNN-Cache analyzing inter-relationship among sequenced data in the system of Shalev, Frolikov, Haustein and Saeki to improve performance by increasing the probability of caching items close to the content requester and achieving an efficient cache utilization regardless of content popularity distribution.

Regarding claim 3, the combination of Shalev, Frolikov, Haustein, Saeki and SNN-Cache teaches “3. The system of claim 2, wherein the operations further comprise determining the defined threshold as a function of an amount of available space of the cache.” Saeki Figure 4 element s47, [0038], [0051], [0070]-[0073]  discloses generating a plurality of types of combination of predicted values (combined probabilities) where predicted value ranking levels (used to determine prefetch addresses) are determined based on a spare space level presence in the cache area  
The same motivation that was utilized for combining Shalev, Frolikov, Haustein, Saeki and SNN-Cache as set forth in claim 2 is equally applicable to claim 3.

Regarding claim 4, the combination of Shalev, Frolikov, Haustein, Saeki and SNN-Cache teaches “4. The system of claim 2, wherein the updating the cache comprises updating the cache further as a function of a type of the cache, wherein the type identifies one of: a read cache that stores first data read from the array, or a write cache that stores second data to be written to the array.” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future
  The same motivation that was utilized for combining Shalev, Frolikov, Haustein, Saeki and SNN-Cache as set forth in claim 2 is equally applicable to claim 4.

Regarding claim 5, the combination of Shalev, Frolikov, Haustein, Saeki and SNN-Cache teaches “5. The system of claim 4, wherein the defined threshold is a first defined threshold,” Saeki  Figure 2,  [0038], [0056]- [0061] discloses a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “ and wherein the updating the read cache comprises one of: prior to receipt of the subsequent IO transaction, prefetching target data stored to the target block of the array, and populating the read cache with the target data;” Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future or removing, from the read cache, data of a non-target block of the array, wherein the non-target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold.  
The same motivation that was utilized for combining Shalev, Frolikov, Haustein, Saeki and SNN-Cache as set forth in claim 4 is equally applicable to claim 5.

Regarding claim 6, the combination of Shalev, Frolikov, Haustein, Saeki and SNN-Cache teaches “6. The system of claim 4, wherein the defined threshold is a first defined threshold, and wherein the updating the write cache comprises performing a de- staging procedure prior to receipt of the subsequent IO transaction, the de-staging procedure comprising: storing non-target data to a non-target block of the array, wherein the non- target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold; removing the non-target data from the write cache; and maintaining the target data in the write cache.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).  









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200302282 A1 NEURONS FOR ARTIFICIAL NEURAL NETWORKS, Magrath.
US 20190179870 A1 SYSTEMS AND METHODS FOR CONVERTING A MATRIX INPUT TO A VECTORIZED INPUT FOR A MATRIX PROCESSOR, Bannon.

US 20190012296 A1 METHOD FOR MATRIX BY VECTOR MULTIPLICATION FOR USE IN ARTIFICIAL NEURAL NETWORK, Hsieh.

US 20200117465 A1 MULTI-AGENT INSTRUCTION EXECUTION ENGINE FOR NEURAL INFERENCE PROCESSING, Cassidy.

US 10459849 B1 Scheduling Operations In An Access-controlled Region Of Memory, Shorb.

US 20200151570 A1 Training System For Artificial Neural Networks Having A Global Weight Constrainer, Ravi.

US 20200250480 A1 L2-NONEXPANSIVE NEURAL NETWORKS, Qian.
US 20180121796 A1 FLEXIBLE NEURAL NETWORK ACCELERATOR AND METHODS THEREFOR, Deisher.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        09/05/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132